Citation Nr: 1537305	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-5; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  [During the pendency of the instant claim, DSM-IV was replaced by DSM-5.  See 38 C.F.R. § 4.125(a) (effective August 4, 2014).]

As discussed at the May 2015 videoconference hearing, this case features a question of whether the Veteran has a diagnosis of PTSD in accordance with governing regulatory criteria; there is conflicting evidence in the record on this question, and a VA examination to secure an adequate medical advisory opinion in the matter is necessary.

In the report of the February 2011 VA examination that is in the record, the examiner appears to conclude that the Veteran's reported in-service stressors qualify under the pertinent diagnostic criteria to support a diagnosis of PTSD ("Does the veteran meet the DSM-IV stressor criterion?  Yes.").  The examiner noted that some of the Veteran's specific claimed stressor events may not be clearly corroborated, but the ultimate conclusion by the examiner does not cite to the lack of a stressor event but rather that PTSD is not shown.  (The Veteran's service personnel records reflect that he "Participated in Operations against the Viet Cong in the Republic of Viet Nam" and "Participated in Operations Against Insurgent Communist Forces At Da Nang, RVN," and he has also presented testimony suggesting a stressor associated with fear of hostile military activity in a combat zone that may potentially be accepted under 38 C.F.R. § 3.304(f)(3).)  This conclusion is somewhat confusing in light of the fact that (in a section specific to describing PTSD symptom findings) the examiner identified (as noted) a number of psychiatric symptoms characteristic of PTSD.

The VA examiner explained that a diagnosis of PTSD was not warranted because "the disorder must be the primary causal factor of significant impairment in social and occupational functioning" to support such a diagnosis.  However, in a section of the report titled "PTSD Symptoms" the examiner endorsed "Yes," indicating the Veteran's PTSD symptoms include "clinically significant distress or impairment in social occupational or other important areas of functioning."  The VA examiner also indicated that "PTSD symptoms found" included "Traumatic events have been persistently reexperienced" with "Nightmares," as well as "distress" and "reactivity."  (VA treatment records suggest that the Veteran's wife has observed his violent fitfulness when sleeping.)  The VA examiner found that the Veteran "demonstrates avoidance of stimuli associated with the trauma" and also had "[p]ersistent symptoms of hyperarousal associated with the trauma."  These findings are not readily reconciled with the conclusion that a diagnosis of PTSD was not warranted because it was not the primary causal factor of significant impairment in social and occupational functioning.

The February 2011 VA examiner noted that the Veteran's response to testing "suggests either overreporting or limited resources for coping with the demands and stresses of daily life."  The Board has given consideration to the question of whether or not this statement indicates that the VA examiner found the Veteran's symptom reports to be overreported and inconsistent with his actual mental health.  However, the statement is equivocal (indicating that he may be over-reporting or alternatively may have limited resources for coping) and the report elsewhere characterizes pertinent impairment found from PTSD symptoms without an indication that the manifestations found were considered invalid or otherwise not reflective of PTSD (although the Veteran has another psychiatric diagnosis, the February 2011 VA examination report lists a number of identified impairments in a section specifically focused upon PTSD symptoms).

VA medical records from the years following the February 2011 VA examination report show repeated entries of a PTSD diagnosis along with ongoing treatment for PTSD.  A number of these entries are signed by a VA psychiatrist.  These diagnostic entries in the treatment records are not accompanied by a clear discussion or indication of the diagnostic criteria applied or of any clear confirmation that the diagnosis was confirmed under the pertinent DSM-IV or DSM-5 diagnostic criteria.  The most recent VA records were submitted by the Veteran and indicate that he continues to receive ongoing VA mental health treatment for diagnoses including PTSD, but complete up-to-date records of such treatment are not currently available for review.  He submitted some new VA treatment records in June 2015 (pertaining to treatment through 2013), but the last update of the VA treatment records in the claim-file by the AOJ was in early 2011.  A remand to obtain outstanding VA mental health treatment records from the years following the February 2011 VA examination is necessary.

The Board also notes that a number of the most recent VA treatment records in the claims-file present a diagnosis of PTSD with a note that additional details regarding the diagnosis are available in VA's CPRS (Computerized Patient Record System).  These reports each state: "Axis I: PTSD; See CPRS for additional details."  It is not entirely clear whether these notes refer to additional detail that is only available in CPRS (and are not in the VA treatment reports included in the claims-file) or are references to VA records that are also included in the claims-file.  The Board does not have access to review records in CPRS, and any pertinent details of the Veteran's PTSD diagnosis and evaluation in CPRS must be made available for the Board's review as they are constructively of record and may contain information pertinent to the claim at hand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board has found references to details pertinent to PTSD diagnosis in CPRS records including in March, April, June, July, August, October, and December 2011; March, May August, October, and December 2012; and August and September 2013.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already of record, from March 2011 to the present) of any VA mental health evaluations or treatment the Veteran has received.

2.  Regarding the several VA mental health reports submitted by the Veteran from 2011, 2012, and 2013 showing a diagnosis of PTSD with the note "See CPRS for additional details," the AOJ should take appropriate steps to associate with the claims-file any records of VA mental health evaluation that may be currently stored in the computerized patient record system (CPRS) and are not available for review in the record.  If the AOJ determines that no such documentation exists or that such documentation cannot be associated with the claims-file, such finding (with explanation) should be formally documented in the claims-file.

3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to ascertain the nature and likely etiology of any current psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found.  As the record shows psychiatric diagnoses including PTSD and depressive disorder (not otherwise specified), the examiner should express (with rationale) agreement or disagreement with each of those diagnoses (and any others found in additional records or on examination).

(b) In particular, does the Veteran at least as likely as not (a 50% or greater probability) have a diagnosis of PTSD conforming to the DSM-IV or DSM-5 criteria?  If so, identify the symptoms that support such diagnosis.  In the response to this question, please clearly indicate whether the Veteran has a diagnosis of PTSD specifically based on a fear of hostile military activity during his service in Vietnam?  If PTSD is not diagnosed, explain fully why the Veteran does not meet the criteria for such diagnosis, i.e., what specific symptoms /impairment necessary for a diagnosis of PTSD are not shown.

(c) Please identify the likely etiology for each psychiatric disability entity other than PTSD found, and specifically whether such at least as likely as not (a 50% or greater probability) is etiologically related to the Veteran's service/stressors therein.  If not, please identify (with explanation) the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

